DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
Response to Amendment
The amendment filed September 14, 2022 has been entered. Claims 1-14, 17-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the method of claim 1” in line 1. It is unclear what method this is referring to as claim 1 is directed to an apparatus. For the sake of examining, the limitation will be interpreted as reciting “the method of claim 11”.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (US 2014/0012203) in view of Bonnette (US 2004/0210194) and further in view of Raulerson (US 8052647).
Regarding claim 1, Woehr discloses a valve assembly (5, 7, 10a, 10b, Fig 1) that controls a passage of fluid of a body access device (3 and 4, Fig 1), comprising: a body (5, Fig 1) having an internal lumen (lumen comprising actuating element 10 and valve 7) with a proximal opening (5c, Fig 2) in the body and a distal opening  (opening of body 5 that interfaces with element 3, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005), wherein the body defines an internal chamber (internal area of 5 comprising element 7 and 10a); a piston (10, Fig 2) slidably positioned within the internal chamber (Para 0020); a first seal disk (7, Fig 2) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 2), the first seal disk including a slit  (7a, Fig 6) that is closed in the default state  (See Fig 6), the slit sized to receive an elongated body of a secondary device therethrough (Para 0018; See Fig 1); wherein the piston is configured to automatically move toward and deform the first seal disk so as to open the slit and permit passage of fluid therethrough such that the valve assembly automatically opens when the secondary device is coupled to the valve assembly (Para 0020).
Woehr is silent regarding  a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid and wherein the first chamfered surface of the separator disk has an outermost diameter and the first2Application No.: 16/280,929Docket No.: 051756-508001US central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture.
	Bonnette teaches a valve assembly (40, 64, 132, 130, 122, Fig 15) that controls a passage of fluid of a body access device (Para 0007), comprising: a body (122, Fig 15) having an internal lumen (124, Fig 15) with a proximal opening (opening at 79, Fig 15) in the body and a distal opening (128, Fig 15) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005, the device is for thrombectomies and thus is placed within a blood vessel), wherein the body defines an internal chamber (120, Fig 15); a piston (136, Fig 15) slidably positioned within the internal chamber (Para 0103, lines 1-12); a first seal disk (64, Fig 15) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 20), the first seal disk including a slit (96a, Fig 5), the slit sized to receive an elongated body of a secondary device therethrough (See Fig 21); a separator disk (132, Fig 20) juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side (See Fig 20),wherein the first seal disk can move into a first space as the piston pushes against the first seal disk (See Fig 22), and wherein the separator disk has a first central aperture (opening within disk 132) that extends through the separator disk; a second seal disk (130, Fig 20) juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid (See Fig 20 wherein guidewire 48 passes through the collective lumen) and wherein the first surface (surface of separator disk 132 facing the first disk 64) of the separator disk has an outermost diameter (outer diameter of disk 132) and the first2Application No.: 16/280,929Docket No.: 051756-508001US central aperture of the separator disk has an outer diameter on the first surface (diameter of opening of disk 132), and wherein the piston has a distalmost end (138, Fig 19) having a diameter smaller than the outermost diameter of the first surface and the outer diameter of the first central aperture when the separator disk is in a default state (See annotated Fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Woehr to further include a separator disk and second seal disk as well as the hemostasis nut as taught by Bonnette in order to have a valve assembly that can minimize the binding of first and second seal disks and allow for sealing in special cases such as during the use of smaller guidewires or elongated bodies (Para 0102, lines 21-23 and lines 38-57).
The modified invention of Woehr and Bonnette disclose all of the elements of the invention as discussed above, however is silent regarding the separator disk having a first side that includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface.
Raulerson teaches a valve assembly comprising a first seal disk (126, Fig 4), a second seal disk (122, Fig 4), and a separator disk (130, Fig 4) having a first side (136, Fig 5) that includes a first chamfered surface (132, Fig 5) such that a first space is formed between the first seal disk and the first side of the separator disk (See Fig 3), and wherein a second side (134, Fig 5) includes a second chamfered surface (132, Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator disk disclosed by Woehr and Bonnette to have a first and second chamfered surfaces as taught by Raulerson in order to have a separator disk that can provide a clearance and be unengaged by the deflected slit-adjacent valve portions during insertion, advancement and retraction of the guidewire through the slits of the valves, so that the valve arrangement may accommodate a range of guidewire sizes (Col 6, lines 45-52).
Examiner notes that since the diameter of the distalmost end of the piston is smaller than that of the first central aperture of the separator disk as depicted in the annotated Fig 20 below, it would also be smaller than the outermost diameter that defines an outer periphery of the chamfer of the separator disk in the modified invention wherein the separator disk 132 of Bonnette is modified by Raulerson to have the chamfered surfaces.

    PNG
    media_image1.png
    499
    658
    media_image1.png
    Greyscale

Regarding claim 2, the modified invention of Woehr, Bonnette, and Raulerson discloses the piston (10, Fig 2 –Woehr) is configured to automatically move back to the default state upon uncoupling of the secondary device from the valve assembly (Para 0021 –Woehr).
Regarding claim 3, the modified invention of Woehr, Bonnette, and Raulerson discloses at least a portion of the secondary device (14, Fig 3 -Woehr) is configured to push the piston toward the first seal disk as the secondary device is coupled to the valve assembly (Para 0020 -Woehr).
Regarding claim 4, the modified invention of Woehr, Bonnette, and Raulerson discloses the secondary device (8, Fig 1 -Woehr) is a catheter having a needle (9, Fig 1 -Woehr), and wherein the needle is configured to insert though the valve assembly when the catheter is coupled to the valve assembly (Para 0018 –Woehr).
Regarding claim 6, the modified invention of Woehr, Bonnette, and Raulerson discloses the body (5, Fig 4 -Woehr) is at least partially cylindrical (See Fig 4 -Woehr).
Regarding claim 7, the modified invention of Woehr, Bonnette, and Raulerson discloses the body (5, Fig 4 -Woehr) has a neck portion (narrower portion of body 5 comprising piston 10, Fig 2 –Woehr) in which the piston is slidably positioned (Para 0020 –Woehr).
Regarding claim 8, the modified invention of Woehr, Bonnette, and Raulerson discloses the body (5, Fig 4 -Woehr) is configured to be placed in fluid communication with the volume of fluid in the patient via the body access device (3 and 4, Fig 1 -Woehr) that is placed in fluid communication with the volume of fluid (Para 0005, Para 0019, and Para 0020 –Woehr; as described, catheter 4 is inserted into the vasculature thus is in fluid communication with the “volume of fluid in the patient” or blood and therefore the body 5 is in fluid communication with the volume of fluid since liquid from the syringe can be delivered to the patient through the body and catheter 4).
Regarding claim 9, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is a body access sheath (4, Fig 1 -Woehr) having an internal lumen (internal lumen surrounding needle 9 in Fig 1 -Woehr) configured to couple to the internal lumen of the body (Para 0020 –Woehr; as described, the fluid from syringe 14 passes through the lumen of body 5, through the valve assembly 7, and then through the lumen of sheath 4 thus they are coupled).
Regarding claim 10, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is configured to removably attach to the secondary device (Para 0017 –Woehr; the body access device removably attaches to the secondary device through body 5 and more specifically through bore 5c or Luer thread 6 seen in Figs 1 and 3 of Woehr).
Regarding claim 11, Woehr discloses a method of controlling a passage of fluid of a body access device (3 and 4, Fig 1) (Para 0005), comprising: providing a valve assembly (5, 7, 10a, 10b, Fig 1) having: 3Application No.: 16/280,929Docket No.: 051756-508001USa body (5, Fig 1) having an internal lumen (lumen comprising actuating element 10 and valve 7) with a proximal opening (5c, Fig 2) in the body and a distal opening (opening of body 5 that interfaces with element 3, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005), wherein the body defines an internal chamber (internal area of 5 comprising element 7 and 10a); a piston (10, Fig 2) slidably positioned within the internal chamber (Para 0020); a first seal disk (7, Fig 2) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve (See Fig 2), the first seal disk including a slit (7a, Fig 6) that is closed in the default state (See Fig 6), the slit sized to receive an elongated body of a secondary device therethrough (Para 0018; See Fig 1); attaching the body access device to the valve assembly (Para 0025); coupling the secondary device to the valve assembly by inserting the secondary device into the internal lumen of the body of the valve assembly such that insertion of the secondary device causes the piston of the valve assembly to move toward and deform the first seal disk of the valve4Application No.: 16/280,929Docket No.: 051756-508001US assembly so as to open the slit and permit passage of fluid therethrough so as to open the valve assembly when the secondary device is coupled to the valve assembly and such that the first seal disk at least partially moves into a first space (Para 0020).
Woehr is silent regarding a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid, and wherein the first chamfered surface of the separator disk has an outermost diameter and the first central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture
Bonnette teaches a valve assembly (40, 64, 132, 130, 122, Fig 15) that controls a passage of fluid of a body access device (Para 0007), comprising: a body (122, Fig 15) having an internal lumen (124, Fig 15) with a proximal opening (opening at 79, Fig 15) in the body and a distal opening (128, Fig 15) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005, the device is for thrombectomies and thus is placed within a blood vessel), wherein the body defines an internal chamber (120, Fig 15); a piston (136, Fig 15) slidably positioned within the internal chamber (Para 0103, lines 1-12); a first seal disk (64, Fig 15) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 20), the first seal disk including a slit (96a, Fig 5), the slit sized to receive an elongated body of a secondary device therethrough (See Fig 21); a separator disk (132, Fig 20) juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side (See Fig 20),wherein the first seal disk can move into a first space as the piston pushes against the first seal disk (See Fig 22), and wherein the separator disk has a first central aperture (opening within disk 132) that extends through the separator disk; a second seal disk (130, Fig 20) juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid (See Fig 20 wherein guidewire 48 passes through the collective lumen) and wherein the first surface (surface of separator disk 132 facing the first disk 64) of the separator disk has an outermost diameter (outer diameter of disk 132) and the first central aperture of the separator disk has an outer diameter on the first surface (diameter of opening of disk 132), and wherein the piston has a distalmost end (138, Fig 19) having a diameter smaller than the outermost diameter of the first surface and the outer diameter of the first central aperture when the separator disk is in a default state (See annotated Fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Woehr to further include a separator disk and second seal disk as well as the hemostasis nut as taught by Bonnette in order to have a valve assembly that can minimize the binding of first and second seal disks and allow for sealing in special cases such as during the use of smaller guidewires or elongated bodies (Para 0102, lines 21-23 and lines 38-57).
The modified invention of Woehr and Bonnette disclose all of the elements of the invention as discussed above, however is silent regarding the separator disk having a first side that includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface.
Raulerson teaches a valve assembly comprising a first seal disk (126, Fig 4), a second seal disk (122, Fig 4), and a separator disk (130, Fig 4) having a first side (136, Fig 5) that includes a first chamfered surface (132, Fig 5) such that a first space is formed between the first seal disk and the first side of the separator disk (See Fig 3), and wherein a second side (134, Fig 5) includes a second chamfered surface (132, Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator disk disclosed by Woehr and Bonnette to have a first and second chamfered surfaces as taught by Raulerson in order to have a separator disk that can provide a clearance and be unengaged by the deflected slit-adjacent valve portions during insertion, advancement and retraction of the guidewire through the slits of the valves, so that the valve arrangement may accommodate a range of guidewire sizes (Col 6, lines 45-52).
Examiner notes that since the diameter of the distalmost end of the piston is smaller than that of the first central aperture of the separator disk as depicted in the annotated Fig 20 below, it would also be smaller than the outermost diameter that defines an outer periphery of the chamfer of the separator disk in the modified invention wherein the separator disk 132 of Bonnette is modified by Raulerson to have the chamfered surfaces.

    PNG
    media_image1.png
    499
    658
    media_image1.png
    Greyscale


Regarding claim 12, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is a fluid drainage sheath (4, Fig 1 –Woehr; catheter 4 could be used for draining or delivery of fluid depending on what the access device is attached to (i.e. fluid source or drain)).
Regarding claim 13, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is a catheter (4, Fig 1; Para 0017 –Woehr).
Regarding claim 14, the modified invention of Woehr, Bonnette, and Raulerson discloses the secondary device (8, Fig 1) is a catheter (“hollow needle” 9, Fig 1 -Woehr).
Regarding claim 17, the modified invention of Woehr, Bonnette, and Raulerson discloses the slit on the first seal disk (7a, Fig 6 -Woehr) and the first central aperture (132, Fig 20 -Bonnette) on the separator disk are centrally aligned on a common axis (As seen in Fig 6 of Woehr, the slit 7a is centered on the first seal disk. Slit 96 best seen in Fig 5 and described in Para 0089, lines 9-17 of Bonnette shows the same, thus the slit and first central aperture would be centrally aligned on a common axis with the central slit).
Regarding claim 18, the modified invention of Woehr, Bonnette, and Raulerson discloses the slit on the first seal disk (7a, Fig 6 -Woehr) and the first central aperture (132, Fig 20 -Bonnette) on the separator disk are centrally aligned on a common axis (As seen in Fig 6 of Woehr, the slit 7a is centered on the first seal disk. Slit 96 best seen in Fig 5 and described in Para 0089, lines 9-17 of Bonnette shows the same, thus the slit and first central aperture would be centrally aligned on a common axis with the central slit).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woehr (US 2014/0012203) in view of Bonnette (US 2004/0210194) and further in view of Raulerson (US 8052647) and further in view of Merry (US 4929235).
Regarding claim 5, the modified invention of Woehr, Bonnette, and Raulerson discloses all of the elements of the invention as discussed. The modified invention is silent regarding the first seal disk is made of plastic. 
Merry teaches a valve assembly (11, Fig 3) comprising a seal disk (25, Fig 4) made of plastic (Col 3, lines 16-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first seal disk disclosed by Woehr, Bonnette, and Raulerson to be made of plastic as taught by Merry in order to have a seal disk that is flexible and blood compatible (Col 3, lines 16-21).
Claims 1, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 4935010) in view of Woehr (US 2014/0012203) and further in view of Bonnette (US 2004/0210194) and further in view of Raulerson (US 8052647).
Regarding claim 1, Cox discloses a valve assembly (1, Fig 1) that controls a passage of fluid of a body access device (Col 4, lines 30-32), comprising: a body (2, Fig 1) having an internal lumen (6 and 7, Fig 1) with a proximal opening (opening comprising piston 9, Fig 1) in the body and a distal opening  (opening of of connector 8, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Col 4, lines 30-49), wherein the body defines an internal chamber (7, Fig 1); a piston (9, Fig 1) slidably positioned within the internal chamber (Col 3, lines 9-13); a first seal disk (4, Fig 1) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 1), the first seal disk including a slit (22, Fig 1) that is closed in the default state  (See Fig 1), the slit sized to receive an elongated body of a secondary device therethrough (Col 5, lines 34-37; Col 6, lines 3-7; See Fig 7; the alternate embodiment comprises an identical first sealing disk that can receive an elongated body of a secondary device 66); 
Cox is silent regarding wherein the piston is configured to automatically move toward and deform the first seal disk so as to open the slit and permit passage of fluid therethrough such that the valve assembly automatically opens when the secondary device is coupled to the valve assembly; a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid and wherein the first chamfered surface of the separator disk has an outermost diameter and the first central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture.
Woehr teaches a valve assembly (5, 7, 10a, 10b, Fig 1) that controls a passage of fluid of a body access device (3 and 4, Fig 1), comprising: a body (5, Fig 1) having an internal lumen (lumen comprising actuating element 10 and valve 7) with a proximal opening (5c, Fig 2) in the body and a distal opening  (opening of body 5 that interfaces with element 3, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005), wherein the body defines an internal chamber (internal area of 5 comprising element 7 and 10a); a piston (10, Fig 2) slidably positioned within the internal chamber (Para 0020); a first seal disk (7, Fig 2) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 2), the first seal disk including a slit  (7a, Fig 6) that is closed in the default state  (See Fig 6), the slit sized to receive an elongated body of a secondary device therethrough (Para 0018; See Fig 1); wherein the piston is configured to automatically move toward and deform the first seal disk so as to open the slit and permit passage of fluid therethrough such that the valve assembly automatically opens when the secondary device is coupled to the valve assembly (Para 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston disclosed by Cox to automatically move when the secondary device is connected in order have a valve assembly that can automatically open and close such that outflow of blood is prevent when the secondary device is removed (Para 0005).
The modified invention of Cox and Woehr disclose all of the elements of the invention as discussed above, however, are silent regarding a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid and wherein the first chamfered surface of the separator disk has an outermost diameter and the first central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture.
Bonnette teaches a valve assembly (40, 64, 132, 130, 122, Fig 15) that controls a passage of fluid of a body access device (Para 0007), comprising: a body (122, Fig 15) having an internal lumen (124, Fig 15) with a proximal opening (opening at 79, Fig 15) in the body and a distal opening (128, Fig 15) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005, the device is for thrombectomies and thus is placed within a blood vessel), wherein the body defines an internal chamber (120, Fig 15); a piston (136, Fig 15) slidably positioned within the internal chamber (Para 0103, lines 1-12); a first seal disk (64, Fig 15) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 20), the first seal disk including a slit (96a, Fig 5), the slit sized to receive an elongated body of a secondary device therethrough (See Fig 21); a separator disk (132, Fig 20) juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side (See Fig 20),wherein the first seal disk can move into a first space as the piston pushes against the first seal disk (See Fig 22), and wherein the separator disk has a first central aperture (opening within disk 132) that extends through the separator disk; a second seal disk (130, Fig 20) juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid (See Fig 20 wherein guidewire 48 passes through the collective lumen) and wherein the first surface (surface of separator disk 132 facing the first disk 64) of the separator disk has an outermost diameter (outer diameter of disk 132) and the first central aperture of the separator disk has an outer diameter on the first surface (diameter of opening of disk 132), and wherein the piston has a distalmost end (138, Fig 19) having a diameter smaller than the outermost diameter of the first surface and the outer diameter of the first central aperture when the separator disk is in a default state (See annotated Fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Cox and Woehr to further include a separator disk and second seal disk as well as the hemostasis nut as taught by Bonnette in order to have a valve assembly that can minimize the binding of first and second seal disks and allow for sealing in special cases such as during the use of smaller guidewires or elongated bodies (Para 0102, lines 21-23 and lines 38-57).
The modified invention of Cox, Woehr and Bonnette disclose all of the elements of the invention as discussed above, however is silent regarding the separator disk having a first side that includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface.
Raulerson teaches a valve assembly comprising a first seal disk (126, Fig 4), a second seal disk (122, Fig 4), and a separator disk (130, Fig 4) having a first side (136, Fig 5) that includes a first chamfered surface (132, Fig 5) such that a first space is formed between the first seal disk and the first side of the separator disk (See Fig 3), and wherein a second side (134, Fig 5) includes a second chamfered surface (132, Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator disk disclosed by Cox, Woehr and Bonnette to have a first and second chamfered surfaces as taught by Raulerson in order to have a separator disk that can provide a clearance and be unengaged by the deflected slit-adjacent valve portions during insertion, advancement and retraction of the guidewire through the slits of the valves, so that the valve arrangement may accommodate a range of guidewire sizes (Col 6, lines 45-52).
Examiner notes that since the diameter of the distalmost end of the piston is smaller than that of the first central aperture of the separator disk as depicted in the annotated Fig 20 below, it would also be smaller than the outermost diameter that defines an outer periphery of the chamfer of the separator disk in the modified invention wherein the separator disk 132 of Bonnette is modified by Raulerson to have the chamfered surfaces.

    PNG
    media_image1.png
    499
    658
    media_image1.png
    Greyscale

Regarding claim 11, Woehr discloses a method of controlling a passage of fluid of a body access device (Col 4, lines 30-32), comprising: providing a valve assembly (1, Fig 1) having: 3Application No.: 16/280,929Docket No.: 051756-508001USa body (2, Fig 1) having an internal lumen (6 and 7, Fig 1) with a proximal opening (opening comprising piston 9, Fig 1) in the body and a distal opening (opening of connector 8, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Col 4, lines 30-49), wherein the body defines an internal chamber (7, Fig 1); a piston (9, Fig 1) slidably positioned within the internal chamber (Col 3, lines 9-13); a first seal disk (4, Fig 1) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve (See Fig 1), the first seal disk including a slit (22, Fig 1) that is closed in the default state (See Fig 1), the slit sized to receive an elongated body of a secondary device therethrough (Col 5, lines 34-37; Col 6, lines 3-7; See Fig 7; the alternate embodiment comprises an identical first sealing disk that can receive an elongated body of a secondary device 66); attaching the body access device to the valve assembly (Col 4, lines 30-32); 
Cox is silent regarding coupling the secondary device to the valve assembly by inserting the secondary device into the internal lumen of the body of the valve assembly such that insertion of the secondary device causes the piston of the valve assembly to move toward and deform the first seal disk of the valve4Application No.: 16/280,929Docket No.: 051756-508001US assembly so as to open the slit and permit passage of fluid therethrough so as to open the valve assembly when the secondary device is coupled to the valve assembly and such that the first seal disk at least partially moves into a first space; a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid, and wherein the first chamfered surface of the separator disk has an outermost diameter and the first central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture.
Woehr discloses a method of controlling a passage of fluid of a body access device (3 and 4, Fig 1) (Para 0005), comprising: providing a valve assembly (5, 7, 10a, 10b, Fig 1) having: a body (5, Fig 1) having an internal lumen (lumen comprising actuating element 10 and valve 7) with a proximal opening (5c, Fig 2) in the body and a distal opening (opening of body 5 that interfaces with element 3, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005), wherein the body defines an internal chamber (internal area of 5 comprising element 7 and 10a); a piston (10, Fig 2) slidably positioned within the internal chamber (Para 0020); a first seal disk (7, Fig 2) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve (See Fig 2), the first seal disk including a slit (7a, Fig 6) that is closed in the default state (See Fig 6), the slit sized to receive an elongated body of a secondary device therethrough (Para 0018; See Fig 1); attaching the body access device to the valve assembly (Para 0025); coupling the secondary device to the valve assembly by inserting the secondary device into the internal lumen of the body of the valve assembly such that insertion of the secondary device causes the piston of the valve assembly to move toward and deform the first seal disk of the valve assembly so as to open the slit and permit passage of fluid therethrough so as to open the valve assembly when the secondary device is coupled to the valve assembly and such that the first seal disk at least partially moves into a first space (Para 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston disclosed by Cox to automatically move when the secondary device is connected in order have a valve assembly that can automatically open and close such that outflow of blood is prevent when the secondary device is removed (Para 0005).
The modified invention of Cox and Woehr disclose all of the elements of the invention as discussed above, however, are silent regarding a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid, and wherein the first chamfered surface of the separator disk has an outermost diameter and the first central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture
Bonnette teaches a valve assembly (40, 64, 132, 130, 122, Fig 15) that controls a passage of fluid of a body access device (Para 0007), comprising: a body (122, Fig 15) having an internal lumen (124, Fig 15) with a proximal opening (opening at 79, Fig 15) in the body and a distal opening (128, Fig 15) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005, the device is for thrombectomies and thus is placed within a blood vessel), wherein the body defines an internal chamber (120, Fig 15); a piston (136, Fig 15) slidably positioned within the internal chamber (Para 0103, lines 1-12); a first seal disk (64, Fig 15) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 20), the first seal disk including a slit (96a, Fig 5), the slit sized to receive an elongated body of a secondary device therethrough (See Fig 21); a separator disk (132, Fig 20) juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side (See Fig 20),wherein the first seal disk can move into a first space as the piston pushes against the first seal disk (See Fig 22), and wherein the separator disk has a first central aperture (opening within disk 132) that extends through the separator disk; a second seal disk (130, Fig 20) juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid (See Fig 20 wherein guidewire 48 passes through the collective lumen) and wherein the first surface (surface of separator disk 132 facing the first disk 64) of the separator disk has an outermost diameter (outer diameter of disk 132) and the first central aperture of the separator disk has an outer diameter on the first surface (diameter of opening of disk 132), and wherein the piston has a distalmost end (138, Fig 19) having a diameter smaller than the outermost diameter of the first surface and the outer diameter of the first central aperture when the separator disk is in a default state (See annotated Fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Woehr to further include a separator disk and second seal disk as well as the hemostasis nut as taught by Bonnette in order to have a valve assembly that can minimize the binding of first and second seal disks and allow for sealing in special cases such as during the use of smaller guidewires or elongated bodies (Para 0102, lines 21-23 and lines 38-57).
The modified invention of Woehr and Bonnette disclose all of the elements of the invention as discussed above, however is silent regarding the separator disk having a first side that includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface.
Raulerson teaches a valve assembly comprising a first seal disk (126, Fig 4), a second seal disk (122, Fig 4), and a separator disk (130, Fig 4) having a first side (136, Fig 5) that includes a first chamfered surface (132, Fig 5) such that a first space is formed between the first seal disk and the first side of the separator disk (See Fig 3), and wherein a second side (134, Fig 5) includes a second chamfered surface (132, Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator disk disclosed by Woehr and Bonnette to have a first and second chamfered surfaces as taught by Raulerson in order to have a separator disk that can provide a clearance and be unengaged by the deflected slit-adjacent valve portions during insertion, advancement and retraction of the guidewire through the slits of the valves, so that the valve arrangement may accommodate a range of guidewire sizes (Col 6, lines 45-52).
Examiner notes that since the diameter of the distalmost end of the piston is smaller than that of the first central aperture of the separator disk as depicted in the annotated Fig 20 below, it would also be smaller than the outermost diameter that defines an outer periphery of the chamfer of the separator disk in the modified invention wherein the separator disk 132 of Bonnette is modified by Raulerson to have the chamfered surfaces.

    PNG
    media_image1.png
    499
    658
    media_image1.png
    Greyscale

Regarding claim 19, the modified invention of Cox, Woehr, Bonnette, and Raulerson discloses the body (2, Fig 1 -Cox) of the valve assembly has a distal interface that defines a threaded female surface configured to couple in a rotatable, threaded manner to a male, threaded interface of a cannula hub (Col 4, lines 30-32 -Cox).
Regarding claim 20, the modified invention of Cox, Woehr, Bonnette, and Raulerson discloses the body (2, Fig 1 -Cox) of the valve assembly has a distal interface that defines a threaded female surface configured to couple in a rotatable, threaded manner to a male, threaded interface of a cannula hub (Col 4, lines 30-32 -Cox).
Response to Arguments
	Applicant’s arguments “None of the cited art disclose or suggest such a feature. Woehr does not have a separator disk. In Bonnette, the piston 136 has a distalmost end with a diameter larger than the central aperture of the separator disk 132 when the separator disk is in a default state, as shown in Figure 20 of Bonnette. The distalmost end of the piston 136 is also does not have a diameter smaller than the outermost diameter of the first chamfered surface, as also shown in Figure 20. Raulerson fails to provide the missing teaching. There is an advantage to the claimed feature wherein the piston “has a distal most end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture when the separator disk is in a default state.” Has been fully considered but is not persuasive. As shown in the annotated Fig 20 above, the distal most end of the piston 136 is, in fact, not larger than the central aperture of the separator disk 132 when the separator disk is in a default state. The distal most end of the piston 136 is actually smaller than the central aperture of the separator disk 132 and thus would also be smaller than the outermost diameter that defines an outer periphery of the chamfer of the separator disk in the modified invention wherein the separator disk 132 of Bonnette is modified by Raulerson to have the chamfered surfaces.
Applicant’s arguments regarding the central aperture and slit of Bonnette are offset and therefore not centrally aligned in a common axis have been fully considered but are not persuasive. As seen in Fig 6 of Woehr, the slit 7a is centered on the first seal disk. Slit 96 best seen in Fig 5 and described in Para 0089, lines 9-17 of Bonnette shows the same, thus the slit and first central aperture in the modified invention would certainly be centrally aligned on a common axis with the central slit of the first disk.
Applicant’s arguments regarding the cited art failing to teach the limitations of new claim 19 and 20 have been fully considered but are moot in view of the current rejection that relies on Cox to teach the threaded distal interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783